Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 15, 2020

The Court of Appeals hereby passes the following order:

A20A1629. THOMAS LEE CANTY, JR. v. THE STATE.

      On March 14, 2020, the Supreme Court of Georgia declared a judicial
emergency, which tolled and granted relief from any filing deadline. On May 11,
2020, the Supreme Court granted this Court the authority to reimpose those
suspended deadlines on a case-by-case basis. Accordingly, the Court of Appeals lifted
the suspension of all deadlines imposed by this Court’s Rules as of June 11, 2020.
This Court advised the parties of the lifting of the suspension of the deadline in an
order dated June 11, 2020. In accordance with that order, the appellant’s brief in this
case was due July 1, 2020.
      As of the date of this order, the appellant in this case has failed to comply with
the notice of docketing mailed by this Court and with the Court of Appeals Rule 23
(a), regarding filing of an enumeration of errors and brief in accordance with the
judicial emergency order and subsequent lifted suspension. Accordingly, this appeal
is deemed abandoned and is hereby ordered DISMISSED. Court of Appeals Rules 7,
23 (a).
      Because procedural deficiencies have deprived the appellant of the right of
appellate review, the appellant is hereby informed of the following in accordance with
Rowland v. State, 246 Ga. 872 (452 SE2d 756) (1995):
          This Court has dismissed your appeal because an enumeration of errors and
      a brief have not been filed on your behalf as required. If this failure occurred
      while you were represented by legal counsel and was due to your appellate
      counsel's failure to perform the duties of appellate counsel, and if you still wish
      to appeal, you may file a motion in the trial court for permission to pursue an
      out-of-time appeal. If the trial court grants your motion for an out-of-time
      appeal, you will have 30 days from the filing date of the order granting your
      motion to file in the trial court a notice of appeal from the judgment of
      conviction and sentence. If the trial court denies your motion for an out-of-time
      appeal, you will have 30 days from the filing of the date of the order denying
      your motion to file in the trial court a notice of appeal from that order.


      The Clerk of Court is directed to send a copy of this order to the appellant as
well as to the appellant’s attorney of record, if any. The appellant’s attorney is also
directed to send a copy of this order to the appellant.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/15/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.